Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9, Group I, in the reply filed on 8/26/2020 is acknowledged. Claim 10-16 are hereby withdrawn. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. However, claims 1-9 appear to have an effective filing date of 2/03/2017 based on the earliest filed disclosure of the claimed invention in Provisional Application 62/454286. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. This constitutes an abstract idea because it could be performed mentally. This judicial exception is not integrated into a practical application because the claim recites only a generic “determining whether there is a difference” . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed printing step is the equivalent of merely adding the 
It is suggested that claim 1 be amended to recite a controller and memory configured to store printer instructions, as recited in [0043] of the instant specification, to clarify that the instructions are non-transitory and not abstract. 
Further claim 6 recites “a medically recommended dose” which constitutes an abstract idea. As stated in the October 2019 PEG guidance on 101 eligibility, see Example 43, a method of instructing a doctor to deliver a dose of medicine is considered ineligible unless the medicine is claimed. 
Although this limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is to be treated, or what the treatment is, but instead covers any possible treatment that a doctor decides to administer to the patient. In fact, this limitation is recited at such a high level of generality that it does not even require a doctor to take the calculation step’s outcome (the patient’s phenotype) into account when deciding which treatment to administer, making the limitation’s inclusion in this claim at best nominal. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), claim 1 here tells the relevant audience (doctors) about the mathematical concepts and at most adds a suggestion that the doctors take those laws into account when treating their patients.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "safe" and “accurate” in claim 1 is a relative term which renders the claim indefinite.  The term "safe" and “accurate” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the instant specification does not disclose a method for testing safety or measuring accuracy mathematically. 
Claims 2-9 are rejected for their dependence on rejected claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gothait et al. (US 2006/0111807).

Regarding claim 1, Gothait meets the claimed a method of creating safe and accurate medical products with a 3D printer comprising: (a) setting up a 3D printer; (3D printer 1, Fig. 1, [0032]) (b) creating a set of printer instructions designed to print a desired final product having at least one desired attribute; (step 210, Fig. 2, a printing file which may be prepared and/or provided in advance; such printing file may include data and/or instructions indicating activation and/or non-activation of one or more nozzles 52, see [0065]) (c) printing a product based on the set of printer instructions;  (step 210, Fig. 2,  printing head 8 may deposit one or more layers of interface material 54 onto printing tray 4, see [0063]) (d) measuring at least one product attribute to compare with the at least one desired attribute; (step 220, Fig. 2, a property of the measuring block is measured including the weight, or any other property, see [0068]) (e) determining whether there is a difference between the at least one product attribute and the at least one desired attribute; (step 230, Fig. 2, comparing the value of the measured property to one or more pre-defined reference values, [0070]) (f) modifying the printer instructions based on the difference; (step 240, Fig. 2, a property related to the operation of the 3-D printer may be modified in relation to the analysis results, see [0073]) (g) repeating steps (c) - (f) until the at least one product attribute matches the at least one desired (Fig. 3 teaches repeating the process, see [0100]. Gothait teaches Fig. 3 to be a more detailed implementation of the method Fig 2, [0087]) and (h) printing at least one … product where the at least one product attribute matches the at least one desired attribute. (Gothait teaches the calibration method is complete and the 3D printer produces substantially uniformity of drop-weight and/or drop-volume produced which produces improved quality of the weight of the product, see [0081], which meets the claim.)
Examiner notes the further claimed safe and accurate product was found to be indefinite, see rejection under 35 USC 112(b) above. Gothait teaches the calibration method to result in a “more accurate” product, see [0081], which meets the claim.

Regarding claim 2, Gothait meets the claimed wherein one of the desired product attributes is a desired product weight and one of the product attributes is a first product weight. ([0055] measured weight may be used, for example, for comparison purposes and/or analysis of drop weight, layer weight, drop volume and/or layer volume.  In some embodiments, weight scale(s) 99 may be positioned on printing tray 4, under printing tray 4, or may be a part of printing tray 4)

Regarding claim 3, Gothait meets the claimed wherein in step (d) measuring at least one product attribute is accomplished by weighing the product to determine the first product weight. ([0055] measured weight may be used, for example, for comparison purposes and/or analysis of drop weight, layer weight, drop volume and/or layer volume.  In some embodiments, weight scale(s) 99 may be positioned on printing tray 4, under printing tray 4, or may be a part of printing tray 4)

Regarding claim 4, Gothait meets the claimed wherein the product is weighed on a print stage configured for weight tracking. ([0114] Load cell 511 may transfer to controller 62 the total weight and/or the contents weight.) 

Regarding claim 5, Gothait meets the claimed wherein the print stage is configured to weigh products by including, within the print stage, one of the following: force sensing resistors or manometers. ([0114] Load cell 511 may transfer to controller 62 the total weight and/or the contents weight. [0054] the load cell may include, for example, a device that when mechanically stressed, may change one or more of its electrical characteristics (e.g., resistance) thus allowing, for example, weight measurement. Examiner notes the load cell meets the claims force sensing resistors)


Regarding claim 7, Gothait meets the claimed further comprising the step of: (i) storing, for future use, a set of printer instructions (Gothait teaches storing calibration data in memory for each printhead to be used for optimization, calibration and/or evaluation processes, see [0106]) 
Examiner notes the further claimed related to printing the safe and accurate product was found to be indefinite, see rejection under 35 USC 112(b) above. Gothait teaches the calibration method to result in a “more accurate” product, see [0081], which meets the claim.

(Gothait teaches an optical sensor, or another suitable image acquisition device, see [0090], step 304, Fig. 3).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothait et al. (US 2006/0111807) in view of Yost et al. (US 2015/0375453). 

Regarding claim 6, Gothait does not explicitly teach wherein the at least one desired product attribute is selected depending on a medically recommended dose or a medically recommended volume.
Gothait teaches measured weight may be used, for example, for comparison purposes and/or analysis of drop weight, layer weight, drop volume and/or layer volume, [0055].
Yost teaches 3D printing medical products including biological bricks sized to meet the needs of the tissue or organ being printed, see [0019].
Thus, the combination of Gothait and Yost meets the claimed wherein the at least one desired product attribute is selected depending on a medically recommended dose or a medically recommended volume. (Examiner notes the broadest reasonable interpretation of the claimed medically recommended dose or volume includes any dose or volume that is selected by a user for medical reasons, and Yost meets this limitation in teaches a brick sized to meet the medical need of a tissue, see [0019].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select the volume taught by Yost as the 3D printing volume of Gothait because it creates improved 3D tissue scaffolds for medical applications, see [0003], [0018]. 

Regarding claim 9, Gothait does not explicitly teach wherein the 3D printer is set up in a sterile environment.
Yost meets the claimed wherein the 3D printer is set up in a sterile environment. (Yost teaches a sterile environment, without operator intervention, during printing, see [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the sterile environment of Yost to make medical products in 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744